FILED
                              NOT FOR PUBLICATION                             FEB 22 2011

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



CHARANJIT SINGH,                                   No. 07-71312

                Petitioner,                        Agency No. A077-843-921

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 17, 2011 **
                                San Francisco, California

Before:         TALLMAN and CALLAHAN, Circuit Judges, and CONLON,
                District Judge.***

       Charanjit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
            The Honorable Suzanne B. Conlon, United States District Judge for
the Northern District of Illinois, sitting by designation.
judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378

F.3d 959, 962 (9th Cir. 2004), and we deny the petition for review.

         Substantial evidence supports the agency’s adverse credibility determination

because the inconsistencies between Singh’s testimony and the asylum officer’s

notes concerning the nature of the mistreatment Singh allegedly suffered during his

two arrests go to the heart of his claim of persecution. See id. at 962-63. In the

absence of credible testimony, Singh failed to demonstrate eligibility for asylum or

withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

         Because Singh’s CAT claim is based on testimony the agency found not

credible, and no other evidence in the record compels a finding that it is more

likely than not he would be tortured if he returned to India, his CAT claim also

fails. See id. at 1156-57.

         PETITION FOR REVIEW DENIED.




                                           2                                   07-71312